COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
IN THE MATTER                                                          No. 08-15-00115-CV
                                                    §
OF THE ESTATE                                                             Appeal from the
                                                    §
OF MICHAEL SOTHORON GEORGE                                           County Court at Law No. 2
                                                    §
                                                                      of Brazos County, Texas
                                                    §
                                                                         (TC# 15198-PC)
                                                    §

                                   MEMORANDUM OPINION

        Pending before the Court is a joint motion to dismiss the appeal because the parties have

resolved the dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellants. See TEX.R.APP.P. 42.1(d)(“Absent agreement

of the parties, the court will tax costs against the appellant.”).



April 22, 2016
                                                YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.